In his motion for rehearing it is appellant's contention that the indictment does not conform to the requirements set out in Blake v. State, 147 Tex.Crim. R., 180 S.W.2d 351.
The indictment alleges that Moore, the owner of the automobile, had deposited the same with appellant for the benefit of said Moore. The text writers very clearly state that a bailment by "deposit" is one for the benefit of the bailor. In our opinion the indictment complies with the suggestions in the Blake case, and sufficiently advised appellant of the character of bailment by which he came into possession of the automobile.
The motion for rehearing is overruled.